NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-1436
                                    _______________

                                  DONALD E. BOYD,
                                             Appellant

                                             v.

                  ADMINISTRATOR NEW JERSEY STATE PRISON;
                      ATTORNEY GENERAL NEW JERSEY
                              _______________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 2:18-cv-00965)
                      District Judge: Honorable Susan D. Wigenton
                                     _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on May 19, 2020

                 Before: McKEE, BIBAS, and COWEN, Circuit Judges

                                 (Filed: August 20, 2020)
                                     _______________

                                       OPINION*
                                    _______________

BIBAS, Circuit Judge.

    On habeas review of a state conviction, a federal court’s role is limited. When a state

court reasonably finds facts and applies clearly established federal law, we must defer.



*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
   Donald Boyd decided to represent himself at his criminal trial for kidnapping and rape.

It did not go well, and the jury convicted him. He now attacks that conviction on habeas,

arguing that the State denied him due process and his right to counsel when it involuntarily

drugged him with Xanax starting on the third day of trial.

   But as the state court reasonably found, Boyd knew all along that he was taking Xanax

for his anxiety and did not object to it. Indeed, he demanded that drug by name, heard the

nurse announce that she was giving it to him, and said he felt better after he took it. So

although Supreme Court precedent requires courts to make certain findings before letting

the government involuntarily medicate a defendant, Boyd had no right to that process. And

no clearly established federal law required the state court to reevaluate Boyd’s waiver of

his right to counsel after he started taking Xanax. So we will affirm the District Court’s

denial of his habeas petition.

                                    I. BACKGROUND

   A. The crime

   Pretending to be an expected visitor, Donald Boyd tricked a woman into letting him

into her apartment. State v. Boyd, No. 04-06-1142, 2008 WL 3287240, at *2 (N.J. Super.

Ct. App. Div. Aug. 12, 2008) (per curiam). Once inside, Boyd attacked her from behind.

Id. He then bound her arms and legs to the bed, threatening her with a knife and gun. Id.

As she resisted, he gagged her and raped her both vaginally and anally. Id.

   A year and a half later, DNA tests identified the semen found on the victim as coming

from Boyd. See id. As a forensic scientist testified, the odds that the DNA could have come

from anyone else were several quadrillion to one. Id.


                                             2
   B. Boyd’s trial

   The State of New Jersey charged Boyd with aggravated sexual assault, kidnapping,

burglary, and terroristic threats. Before trial, Boyd moved to fire his lawyer. Though the

court warned him of the dangers of self-representation, Boyd still chose to represent him-

self. At the hearing, Boyd noted that he takes pain medication but not psychotropic drugs.

Finding that his waiver of counsel was knowing and voluntary, the trial court granted his

motion but ordered his lawyer to stay on as standby counsel.

   The trial did not go smoothly. For the first three days, Boyd kept protesting that the jail

had not given him his medications. The first morning, he told the judge that he had not

eaten breakfast or slept in thirty hours because he had gotten into a quarrel in jail. He also

said that he needed Clonidine (for high blood pressure), Ultram and Pheldene (for pain),

and Zantac (for stomach ulcers), but the jail had not given him these medications. Later

that morning, Boyd took all but the Zantac, which would have to wait until he met with the

jail doctor.

   That afternoon, the court noted on the record that in another trial, Boyd had made the

same allegations. There too, Boyd said he had gotten into a quarrel at the jail, had not had

his blood-pressure medicine, and had neither eaten nor slept in thirty hours. State v. Boyd,

No. 01-12-3098, 2006 WL 1096622, at *1 (N.J. Super. Ct. App. Div. Apr. 27, 2006)

(per curiam).

   The second day, Boyd again complained that he had gotten only his blood-pressure

medication. He told the judge that he takes painkillers and anxiety medication and that he

was “shaking” without them. JA 8, 271. The trial transcript shows that he specifically


                                              3
named “Xanax.” JA 271. But because the jail doctor had decided that he did not need them,

the trial moved ahead.

   On the third day of trial, Boyd said he could not keep representing himself until he got

his other medications. Though he told the court that he was “shaking,” the court did not

believe him. JA 276. The court noted that Boyd was not shaking, slurring, or stuttering;

instead, he looked “as solid and secure as everyone else in the courtroom.” JA 279. Still,

the court called the jail doctor to see about getting Boyd his other medications.

   When the jail nurse arrived later that morning, she said on the record and in Boyd’s

presence that she had brought “Xanax, one milligram, and Ultram, fifty grams.” JA 278.

Boyd then drank the medicine dissolved in a glass of juice. An officer confirmed that he

would keep getting those medications twice a day for the rest of the trial.

   After a long weekend, the trial resumed with closing arguments. When Boyd stood up

to give his argument, he faced the jury and said something like: “My name is Donald Boyd.

Do you want to see a man bleed? I’ll show you blood.” JA 285. He then took out a hidden

razor blade and cut his arm. Boyd later admitted that he had “planned [the incident], maybe

to hurt himself, [or] maybe to get a mistrial.” JA 22.

   On the last morning of trial, Boyd showed up to court in his prison jumpsuit. The cut

on his arm did not need stitches, nor was he wearing a bandage. When asked why he was

not dressed for trial, he said he had just learned that the jail was giving him Xanax, not

Zantac. He alleged that he had never taken Xanax in his life and that the high dosage made

him “crazy.” JA 282. When the court asked again why he was not dressed for trial, he said,




                                             4
“[i]t doesn’t matter any more.” JA 282. Later, he added: “Of course I’m going to be found

guilty in front of this jury. This was a lynching.” JA 285.

   The jury did indeed convict Boyd of all fifteen charges, and the court sentenced him to

life imprisonment plus sixty years. The state appellate court affirmed. 2008 WL 3287240.

The New Jersey and U.S. Supreme Courts denied review. 960 A.2d 745 (N.J. 2008); 556

U.S. 1241 (2009) (mem.).

   C. State habeas

   In his state post-conviction petition, Boyd claimed that he did not know he had been

given Xanax for part of the trial. The trial court denied his petition, finding that his claim

conflicted with his statements at trial that he took anxiety medication. The New Jersey

appellate court affirmed. It distinguished Riggins v. Nevada, which provides constitutional

safeguards when the government seeks to medicate a defendant at trial involuntarily. 504

U.S. 127, 135 (1992). Here, by contrast, the nurse had announced the drug on the record,

so Boyd “knew he was being given Xanax from the beginning of the trial” yet never ob-

jected. JA 32. The court also noted that Riggins involved an anti-psychotic rather than an

anti-anxiety drug. In any event, it found no prejudice because there were no signs that the

Xanax left Boyd “intoxicated, or cognitively impaired.” JA 34. The New Jersey Supreme

Court denied review.

   D. Federal habeas

   Boyd raised the same claim again on federal habeas. The District Court denied his pe-

tition. It deferred to the state court’s finding that Boyd knew he was taking Xanax. And it




                                              5
recognized that Riggins is limited to “forced and involuntary” medication. JA 88 (citing

Sell v. United States, 539 U.S. 166, 178–81 (2003)).

   The District Court also rejected Boyd’s claim that he had a right to a second hearing on

self-representation. Boyd argued that taking Xanax after he had decided to proceed pro se

impaired his understanding of the risks of representing himself. But, the court noted, he

offered no support for that assertion apart from “after the fact speculation.” JA 91. We

issued a certificate of appealability.

   The District Court had jurisdiction under 28 U.S.C. § 2254(a), and we have jurisdiction

under §§ 1291 and 2253(a). We cannot grant federal habeas relief unless the state court’s

decision rested on an “unreasonable determination of the facts” based on the evidence be-

fore it or its decision was “contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court.” § 2254(d)(1)–(2). Because

the District Court held no evidentiary hearing, we review its decision de novo. Robinson v.

Beard, 762 F.3d 316, 323 (3d Cir. 2014).

 II. THE STATE COURT REASONABLY FOUND THAT BOYD RECEIVED DUE PROCESS

   Boyd first claims that the State denied him due process by “unknowingly and involun-

tarily drugg[ing]” him with high doses of Xanax at trial. Appellant’s Br. 16. The state ha-

beas court, he argues, unreasonably applied Riggins and Sell. Not so.

   Though Riggins and Sell require courts to make certain findings before the government

can involuntarily medicate a defendant on trial, they do not extend those procedural safe-

guards to defendants who are not forced to accept medication. 504 U.S. at 133; 539 U.S.




                                             6
at 179. Here, the state court reasonably found that Boyd knew the jail was giving him

Xanax and did not refuse it. So its decision reasonably applied those precedents.

   A. The state court’s finding that Boyd knew he was taking Xanax was
      reasonable

   The state court found that Boyd knew the jail was giving him Xanax and did not object.

On federal habeas, we presume the state court’s factual finding was correct. 28 U.S.C.

§ 2254(e)(1). As petitioner, Boyd bears the burden of rebutting this presumption of correct-

ness by clear and convincing evidence. Id. He has not met that heavy burden.

   Boyd claims that he did not know he was taking Xanax. But that claim conflicts with

the record. On the third day of trial, the jail nurse announced the name of the drug

(“Xanax”) and the dosage (“one milligram”) on the record in Boyd’s presence before giv-

ing it to him. JA 278.

   Boyd responds that he never heard the nurse say “Xanax.” Rather, he says he heard

“Zantac,” the ulcer medication that he had asked for. But this is unlikely. On the first day

of trial, Boyd complained about not getting his anxiety medication. He told the court: “I

take anxiety medication and my blood pressure medication together with painkillers. Not

to have them I’m shaking right now.” JA 8 (emphasis added). He also explained: “This

morning, they gave me my blood pressure medication, no Ultum [sic]. The Xanax is for my

ulcers. Because I have anxiety. I don’t have any of that. I’ve been on it, taking it regularly

now for over a year. You take a person off of it like that at their discretion, I’m just very

shaky.” JA 271 (emphasis added).




                                              7
   Plus, Boyd heard the nurse say “one milligram” of Xanax. JA 278. That makes it un-

likely that he thought he was taking Zantac. On the first day of trial, he told the court that

he takes one hundred and fifty milligrams of Zantac twice a day. He was articulate and

persistent in demanding the particular medications he needed. Though Xanax and Zantac

sound alike, Boyd did not object to hearing a dose that would have been 1/150 of his usual

Zantac dose.

   Based on the evidence before it, the state court could have reasonably found that he

knew he was taking Xanax, an anxiety medication, not Zantac, an ulcer medication. And

the record does not show, nor does Boyd claim, that he objected. Thus, Boyd cannot show

by clear and convincing evidence that the state court’s findings were wrong.

   B. Because Boyd knew he was taking Xanax and did not object, the state court
      did not unreasonably apply Supreme Court precedent

   Boyd argues that the state habeas court unreasonably applied Riggins and Sell. He

claims that he was denied the procedural safeguards guaranteed by those cases. But Boyd

had no right to those protections because both cases limit only involuntary medication.

   The facts of Riggins and Sell are largely the same. In each case, the trial court rejected

a defendant’s objection to having to take antipsychotic drugs during trial. 504 U.S. at 129–

31; 539 U.S. at 173–74. In each case, the Supreme Court recognized defendants’ “consti-

tutionally protected ‘liberty interest’ in ‘avoiding the unwanted administration of antipsy-

chotic drugs.’ ” Sell, 539 U.S. at 178 (quoting Washington v. Harper, 494 U.S. 210, 221

(1990)); accord Riggins, 504 U.S. at 133–34. So before the Government can force a de-

fendant to take those drugs, it must find that the treatment is (1) “medically appropriate,”



                                              8
(2) “substantially unlikely to have side effects that may undermine the fairness of the trial,”

and (3) necessary (given the alternatives) to promote important governmental interests re-

lating to the trial. Sell, 539 U.S. at 179; accord Riggins, 504 U.S. at 135. These cases man-

dated these safeguards for defendants who are “treated involuntarily” or “forced” to take

the medication. Riggins, 504 U.S. at 135; accord Sell, 539 U.S. at 179.

   Boyd tries to stretch involuntariness to include lack of informed consent. But Riggins

and Sell do not say that. On federal habeas, we cannot extend the definition of involuntar-

iness to reach lack of informed consent. The habeas statute neither “require[s] state courts

to extend [Supreme Court] precedent [n]or license[s] federal courts to treat the failure to

do so as error.” White v. Woodall, 572 U.S. 415, 426 (2014) (emphasis omitted).

   Boyd knew he was taking Xanax, and he did not object. No one forced him to take it.

So this is not a case of involuntary medication, and the state court correctly set Riggins

aside. That is enough to support the court’s decision. We need not decide whether the state

court erred by distinguishing Riggins based on the type of drug given, or by considering

actual prejudice.

  III. THE STATE COURT REASONABLY FOUND NO SIXTH AMENDMENT VIOLATION

   Boyd also argues that the State violated his Sixth Amendment right to counsel by drug-

ging him with high doses of Xanax after he decided to proceed pro se. This claim fails too.

No clearly established federal law guaranteed him a second Faretta hearing, after he started

taking Xanax, to reevaluate his decision to represent himself.

   Though the Sixth Amendment guarantees a defendant the right to represent himself, he

must choose to do so “with eyes open.” Faretta v. California, 422 U.S. 806, 835 (1975)


                                              9
(quoting Adams v. United States ex rel. McCann, 317 U.S. 269, 279 (1942)). The court

must first warn him of the “dangers and disadvantages of self-representation” so the record

reflects a knowing and intelligent waiver. Id.

   Boyd now argues that once he started taking Xanax, the state court should have held a

second Faretta hearing. To be sure, Boyd did say at the hearing that he was not taking any

psychotropic drugs. But while he was taking Xanax on the third and fourth days of trial, he

never said that he felt sick or unable to represent himself. Only on the fifth day, after he

claimed that he learned he was taking it, did he say it made him “crazy.” JA 282.

   This silence is telling. Given his repeated pleas for medication, the state court could

have reasonably expected him to speak up if he felt unwell. But just the opposite happened:

once the medicine “kick[ed] in,” he told the court he was “definitely feeling a little better

and a little bit level headed and a little bit more clear.” JA 280. “That medication is essential

for me,” he added. Id. He also said he “d[id]n’t have the shakes anymore.” JA 280. And

though Boyd cut his arm in front of the jury during his closing statement, he admitted that

he had planned that in part “maybe to get a mistrial.” JA 22.

   Boyd does not cite, nor can we find, any clearly established federal law that requires a

second Faretta hearing in these circumstances. So the state habeas court properly denied

relief. We express no opinion on whether there could be some intervening circumstance

that might require a court to reevaluate a defendant’s waiver of his right to counsel.

                                          * * * * *

   On federal habeas, we must defer to the state court’s reasonable findings of fact and

application of clearly established Supreme Court precedent. The state court reasonably


                                               10
found that Boyd knew he was taking Xanax and did not object to it. So it reasonably dis-

tinguished this case from Riggins and Sell, which prescribe procedures before the Govern-

ment can medicate a defendant involuntarily. And no clearly established federal law re-

quired the state court to hold a second Faretta hearing, after Boyd started taking Xanax, to

reevaluate his waiver of his right to counsel. Because the District Court correctly rejected

these claims, we will affirm.




                                            11